Citation Nr: 1613310	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 8, 2009.  


REPRESENTATION

The Veteran is represented by:  Kenneth L. LaVan, Attorney 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part denied an increased rating in excess of 30 percent for PTSD.  

The issue of an increased rating in excess of 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for PTSD

The Veteran failed to report to two scheduled VA examinations in March 2010 and December 2013 to assess the severity of the PTSD; however, review of the claims file indicates that the Veteran has been incarcerated since January 26, 2010.  See December 2011 statement from the Veteran.  The Veteran did attend a VA examination relating to scars in April 2014, and a remark in that examination report indicated that the Veteran was still incarcerated at Deerfield Correctional Center at that time.  The Board notes that the Veteran was scheduled to be released in 2014; however, the record does not indicate if the Veteran is currently incarcerated.  

VA has a duty to assist incarcerated veterans in cases where a VA examination is warranted.  The Court has cautioned that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Therefore, the Board finds that there has been good cause presented for the failure to attend the VA examinations, and as an examination is still necessary to assess the severity of the service-connected PTSD, the Board finds that the claim should be remanded.  38 C.F.R. § 3.655; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the issue of an increased rating in excess of 30 percent for PTSD is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD, including treatment during incarceration. 

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for PTSD. The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.

2.  Schedule a VA examination to help assess the severity of the PTSD.  The claims file should be provided to the examiner.  All necessary tests should be conducted.  

If the Veteran remains incarcerated, the AOJ should determine whether he has transport approval.  If so, he may be scheduled for his examination at an appropriate facility.  If the Veteran cannot be transported, the AOJ should take measures to facilitate examinations of the Veteran at the correctional institution or, in the alternative, to have the Veteran examined by a physician(s) of the correctional facility.  The procedures laid out in the guidance pertaining to scheduling of incarcerated Veterans should be followed.  All communications regarding the attempt to schedule the examination for the Veteran should be documented in the claims file.

3.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




